
	
		II
		110th CONGRESS
		1st Session
		S. 1752
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2007
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To establish the policy of the United States with respect
		  to deployment of missile defense systems capable of defending allies of the
		  United States against ballistic missile attack.
	
	
		1.Short titleThis Act may be cited as the
			 Defense Against Regional Threats Act
			 of 2007.
		2.Allied missile
			 defense policyIt is the
			 policy of the United States to provide for deployment as soon as is
			 technologically possible of effective missile defense systems capable of
			 defending Israel and all member nations of the North Atlantic Treaty
			 Organization against ballistic missile attack from Iran.
		3.Allied
			 burdensharingIt is the policy
			 of the United States to seek continued negotiated burdensharing agreements with
			 the nations specified in section 2 to share the costs of development and
			 deployment of ballistic missile defense systems.
		
